Name: 2006/209/EC: Commission Decision of 9 March 2006 granting derogations to bring Member StatesÃ¢ statistical systems into conformity with Regulation (EC) NoÃ 1161/2005 of the European Parliament and of the Council (notified under document number C(2006) 706)
 Type: Decision_ENTSCHEID
 Subject Matter: national accounts;  economic geography;  economic analysis;  European Union law;  information technology and data processing
 Date Published: 2006-03-14; 2007-05-08

 14.3.2006 EN Official Journal of the European Union L 75/26 COMMISSION DECISION of 9 March 2006 granting derogations to bring Member States statistical systems into conformity with Regulation (EC) No 1161/2005 of the European Parliament and of the Council (notified under document number C(2006) 706) (Only the Czech, Danish, English, Estonian, Finnish, French, Greek, Hungarian, Maltese, Portuguese, Slovak, Slovene, and Swedish texts are authentic) (2006/209/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1161/2005 of the European Parliament and of the Council of 6 July 2005 on the compilation of quarterly non-financial accounts by institutional sector (1), and in particular Article 3(4) thereof, Having regard to the requests made by the Czech Republic, the Kingdom of Denmark, the Republic of Estonia, the Hellenic Republic, Ireland, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland, Whereas: (1) Regulation (EC) No 1161/2005 specifies the list of quarterly data that have to be transmitted from 3 January 2006 onwards. (2) Article 3(4) of Regulation (EC) No 1161/2005 provides that derogations from that Regulation may be accepted by the Commission if national statistical systems require major adaptation. Such derogations are not to last more than three years from the date of entry into force of the Regulation. (3) A number of Member States authorities have asked, by letter, to be granted derogations under Article 3(4) of Regulation (EC) No 1161/2005. (4) It emerges from the information provided to Eurostat that the Member States requests for derogations are due to the need for major adaptations to national statistical systems in order to comply in full with Regulation (EC) No 1161/2005. The compilation of quarterly non-financial accounts by institutional sector requires additional data sources, the development of new statistical tools, and the design and implementation of a production system that is capable of meeting short deadlines. The requested derogations should therefore be granted, HAS ADOPTED THIS DECISION: Article 1 Derogations are hereby granted to the Member States listed in the Annex, under the conditions and subject to the limits set out therein, in order to enable those Member States to bring their respective national statistical systems into conformity with Regulation (EC) No 1161/2005. Article 2 This Decision is addressed to the Czech Republic, the Kingdom of Denmark, the Republic of Estonia, the Hellenic Republic, Ireland, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 March 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 191, 22.7.2005, p. 22. ANNEX Derogations from Regulation (EC) No 1161/2005 (1) Member State Variables End of derogation Czech Republic All variables for sectors S13 and S2 1 January 2008 Denmark All variables 1 April 2008 Estonia For sector S13: D41-resources, D4N-resources, D71, D72-resources, D7N and K2-uses 1 January 2007 Greece All variables 11 August 2008 Ireland All variables except for sectors S13 and S2 11 August 2008 Cyprus Back data for sector S13 over the [1999Q1-2003Q4] period 1 April 2008 For sector S2: D1, D2-resources, D21-resources, D29-resources, D3-uses, D31-uses, D39-uses, D4, D41, D4N 1 October 2007 For sector S2: D5, D6, D61, D62, D7, D71, D72, D7N, D8, D9, D91-uses, D9N, K2-uses, B9 and B12 11 August 2008 Luxembourg For sector S2: D4, D41, D4N, D7, D71, D72, D7N, D8, D9, D9N and B12 1 April 2008 Hungary Back data for sector S13 over the [1999Q1-2003Q4] period 1 January 2007 All variables for sector S2 1 July 2008 Malta All variables for sector S2 1 January 2008 Portugal Transmission limited to the following variables:  For sector S1: D5-uses  For sector S13: P5-uses, P5N-uses  For sector S2: D1, D2-resources, D3-uses, D4, D5, D7, D9 and K2-uses The above variables are transmitted at Q + 100 (calendar) days instead of Q + 95 (calendar) days. 11 August 2008 Slovenia All variables for sectors S13 and S2 1 January 2007 Slovakia All variables for sectors S13 and S2 1 January 2008 Finland All variables 1 April 2008 Sweden For sector S13: P31-uses, P32-uses, B7G For sector S14_15: B7G 11 August 2008 United Kingdom For sector S1N: D2-uses, D21-uses, D3-resources, D31-resources, B1G and B1N For sectors S11 and S12: D1-uses, D2-uses, D29-uses, D3-resources, D39-resources, B1G and B1N For sector S13: B1G and B1N For sector S14_15: D1-uses, D2-uses, D29-uses, D3-resources, D39-resources, B1G and B1N For sector S2: D1-uses 1 July 2008 (1) Derogations listed in this table do not apply to variables that have to be transmitted under the ESA95 transmission programme (Annex B to Council Regulation (EC) No 2223/96) and subsequent amendments; under Commission Regulation (EC) No 264/2000 or under Regulation (EC) No 1221/2002 of the European Parliament and of the Council.